Citation Nr: 1702191	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-03 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1967 to July 1970.  He had combat service in the Republic of Vietnam and received medals including the Purple Heart and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2005, March 2009, and August 2009 by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  VA records show a May 2016 Board hearing was cancelled at the Veteran's request.  The Board, in pertinent part, reopened the PTSD service connection claim in June 2016 redefining the issue as for an acquired psychiatric disorder and remanded the issues on appeal for additional development.

The issue of entitlement to special monthly compensation based upon the need for aid and attendance has been raised by an application received in January 2017, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Hypertension was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.

2.  A chronic acquired psychiatric disorder, to include PTSD, anxiety, and depression, was not manifest during active service, a psychosis was not manifest within one year of service; and, the preponderance of the evidence fails to establish that an acquired psychiatric disorder manifest during this appeal is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See VA correspondence dated in February 2005, February 2006, December 2008, and July 2009.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements in support of the claims.  The development as to VA assistance in obtaining medical records as requested on remand has been substantially completed.  Although in correspondence dated in May 2011 the Veteran reported he was continuing to receive private treatment for PTSD, he did not provide records of any such treatment.  There is no evidence of any additional existing pertinent records.  

The June 2016 remand also requested that the Veteran be scheduled for a VA psychiatric examination for an opinion as to whether he had presently, or for any identifiable period during the appeal, an acquired psychiatric disorder (i.e. PTSD, anxiety, or depression) that had its onset in service, was caused by or etiologically related to service, was caused by a service-connected disability, or aggravated by a service-connected disability.  It was further noted that his acquired psychiatric disorder claim involved complex medical issues requiring an additional examination.  Subsequent VA records demonstrate adequate efforts were taken to schedule the Veteran for an examination including efforts to obtain a current mailing address.  Records show the address provided by the Veteran in a January 2017 VA Form 21-2680 was the address of record at the time of his failure to report for a VA examination in conjunction with his acquired psychiatric disorder claim in September 2016.  He also failed to report for a scheduled VA examination as to this issue in August 2016.  These matters were addressed in a September 2016 supplemental statement of the case sent to his new address of record.  The Veteran is presumed to have received that correspondence, but has provided no indication as to any reason for his failure to report nor indication that he is otherwise willing to report for another VA examination concerning the acquired psychiatric disorder claim.

When a claimant fails to report for a scheduled medical examination, without good cause, an original compensation claim shall be rated based upon the evidence of record.  38 C.F.R. § 3.655 (2016).  There is no indication the Veteran was not adequately notified of the scheduled examination nor that he had good cause for failure to report.  Therefore, the Board finds the original service connection claim for an acquired psychiatric disorder must be decided based upon the evidence of record.  



The Board notes, however, that VA medical opinions obtained in this case in July 2003 and October 2004 as to the hypertension issue are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to this matter has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

VA law provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA regulations provide that service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).  Diagnoses of mental disorders to the Diagnostic and Statistical Manual of Mental Disorders and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2016).

VA's regulations regarding rating psychiatric disorders were amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  See 80 Fed. Reg. 14308 (March 19, 2015).  However, the Secretary of the VA has specifically stated that the DSM-5 criteria are not for application to appeals certified to the Board before August 14, 2014.  Id.  In this case, all examinations and evaluations have employed the DSM-IV criteria, as warranted for this appeal based on an appeal certified before August 14, 2014.  

Certain chronic diseases, including hypertension and psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  Certain disorders, including ischemic heart disease, if manifest to a degree of 10 percent or more for a herbicide exposed Veteran may be presumed service connected.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The term ischemic heart disease for presumptive service connection purposes does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke, or any condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309, Note 2.  

VA has noted that the National Academy of Sciences (NAS) had reaffirmed its decision to place hypertension in "limited or suggestive evidence of an association" category.  This category of association is defined to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Accordingly, VA has determined that the available evidence does not establish a positive association between herbicide exposure and hypertension that would warrant a presumption of service connection.  79 Fed. Reg. 20308-01 (Apr. 11, 2014).

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Hypertension and psychoses are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Hypertension

The Veteran contends that he has hypertension that either developed or has been aggravated as a result of a service-connected disability (such as type II diabetes mellitus and ischemic heart disease). VA records show service connection is established for ischemic heart disease associated with herbicide exposure (100 percent), type II diabetes mellitus (20 percent), peripheral neuropathy to the left hand (10 percent), peripheral neuropathy to the right hand (10 percent), peripheral neuropathy to the left foot (10 percent), peripheral neuropathy to the right foot (10 percent), right fifth metacarpal fracture (0 percent), residuals of laceration to the right parietal area (0 percent), residual shell fragment wound scars (0 percent), and sexual dysfunction associated with type II diabetes mellitus (0 percent).  

Records show the Veteran had combat service in the Republic of Vietnam.  Service treatment records are negative for complaint, treatment, or diagnosis related to hypertension.  

A March 1980 VA examination report noted blood pressure findings of 120/86.  A March 1981 VA hospital report included a diagnosis of history of Agent Orange exposure.  On physical examination his blood pressure was 122/90.  

VA treatment records dated in June 1995 noted the Veteran had been provided a diagnosis of hypertension and put on medication.  The examiner noted he had a history of Agent Orange exposure and that he might be prone to diabetes mellitus.  A January 2000 report noted he had a history of diabetes with a diagnosis approximately one year earlier and a history of hypertension for the past one and a half years.  Laboratory data revealed glucose readings of 351, fasting, and creatinine of 0.8.  The diagnoses included uncontrolled diabetes mellitus and controlled hypertension.  

A July 2003 VA general medical examination noted the Veteran reported he had been provided a diagnosis of diabetes mellitus in approximately 1997 and that a diagnosis of hypertension had been provided at the same time.  The examiner noted that laboratory results revealed creatinine was normal indicating that there were not any nephrologic complications of his diabetes.  There were vascular complications present with hypertension, but no cardiac complications.  An October 2004 VA examiner found there was no evidence indicating hypertension was secondary to type II diabetes mellitus and, in essence, indicated the 2003 examination findings as rationale for the opinion.

A December 2008 VA medical statement noted it was less likely that the Veteran's hypertension was due to his service-connected type II diabetes mellitus.  A June 2009 cardiology study report noted diagnoses including single vessel obstructive coronary artery disease and systemic hypertension.  

A June 2009 VA diabetes mellitus examination noted the Veteran had insulin dependent type II diabetes mellitus, but he did not have complications due to diabetic nephropathy.  The examiner reported that he did not have any kidney damage related to diabetes and that all related laboratory testing was normal.  It was also noted that he had a history of hypertension that remained controlled on medication.

A May 2014 VA medical opinion noted it was less likely that the Veteran's hypertension was due to or aggravated by diabetes.  As rationale for the opinions it was noted that there was no evidence of renal disease caused by diabetes that could cause or aggravate hypertension.  The examiner noted that secondary hypertension occurred in renal disease because of salt retention and blood pressure elevation and that there was no retinopathy that was usually associated with diabetic renal disease.  It was further noted that the Veteran's blood pressure was at goal and stable with no increase in medications since his diagnosis of diabetes.  

VA treatment records dated through March 2016 listed benign hypertension as an active medical problem.  No additional opinions as to etiology were provided.  

Based upon the evidence of record, the Board finds that hypertension was not manifest during active service or within a year of discharge.  The preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.  There is no competent evidence of any symptoms or treatment attributable to hypertension until approximately 25 years after the Veteran's discharge from active service.  The July 2003, October 2004, December 2008, and May 2014 VA opinions as to the hypertension issue are persuasive and based upon adequate rationale.  The examiners are shown to have reviewed of the evidence then of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Veteran's service in the Republic of Vietnam is established and his exposure to herbicides is presumed.  However, hypertension is not an identified disorder for which service connection may be presumed as a result of herbicide exposure.  Therefore, the Board finds that presumptive service connection for hypertension is not warranted.  

Consideration has also been given to the Veteran's personal assertion that he has hypertension that was either incurred or aggravated by his diabetes mellitus.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Hypertension is not a condition readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Veteran is competent to report observable symptoms; however, no symptoms of hypertension manifesting in service or within a year of discharge have been identified.  There is also no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to hypertension disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for hypertension is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.

Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder (PTSD, anxiety disorder, and depressive disorder) as a result of active service.  Records show he had combat service in the Republic of Vietnam and received medals including the Purple Heart and the Combat Action Ribbon.  

Service treatment records include a November 1969 report noting the Veteran had been admitted to the psychiatry service at the hospital in Great Lakes, Illinois, with a diagnosis of acute brain syndrome with psychosis, secondary to drug use, resolved.  It was noted that he had been psychotic on admission in Da Nang in October 1969, but had recovered fully from his psychosis over the ensuing weeks of hospitalization.  His alleged abuse of numerous drugs, including an amphetamine preparation, was felt to have accounted for his psychotic symptoms.  A mental status examination revealed no evidence of psychosis, disabling neurosis, or organic mental impairment.  

A December 1969 report shows he was re-admitted following transfer from a private hospital after presenting there with the acute toxic effects of spot remover inhalation.  It was noted he had been on liberty at his home at the time of the inhalation and that he admitted freely to repeated drug abuse and of his intention to obtain a service discharge on that basis.  The examiner noted a mental status evaluation revealed he was alert, oriented, and cooperative without any remaining evidence of organic mental impairment.  There was no psychosis or disabling neurosis and he appeared completely recovered from the toxicity of the inhaled drugs.  The discharge diagnosis was acute brain syndrome secondary to drug abuse, fully recovered.  

VA hospital records dated from November to December 1971 included diagnoses of psychosis associated with drug intake and unspecified personality disorder.  It was noted that at the time of admission he was fully dissassociated and out of touch with reality.  At discharge he showed appropriate behavior and was capable of functioning at an acceptable level.  It was noted he was not overtly psychotic.  A March 1980 VA examination report noted a history of treatment from prior psychiatric illness.  A March 1981 VA hospital report included a diagnosis of history of anti-social personality disorder.  

VA PTSD examination in July 2003 found the Veteran appeared to meet the basic stressor criteria under DSM-IV for PTSD, but that he did not display any of the other major symptom clusters necessary for a diagnosis.  The examiner noted psychological testing was conducted and provided Axis I diagnoses of history of conduct disorder as a youth, history of polysubstance abuse now in long-term complete remission per report, and history of alcohol abuse now in long-term partial remission per report.  An Axis II diagnosis of personality disorder, not otherwise specified, with anti-social and self-defeating traits was also provided.  The examiner found that overall it appeared the Veteran's dysfunctional personality traits and vulnerability to severe substance abuse had caused his progress in life to fall far short of what he is intellectually capable.  

VA treatment records dated in July 2008 noted a diagnosis of depressive disorder.  An August 2008 report noted a PTSD diagnosis was suggested.  A September 2008 report noted diagnoses of anxiety disorder and rule out PTSD.  The examiner noted that the Veteran presented with complicated symptoms that appeared to be a mixture of possible chronic PTSD and personality disorder traits.  No opinions as to etiology were provided.  

VA PTSD examination in January 2009 provided diagnoses of depressive disorder, alcohol dependence, and polysubstance dependence, in full sustained remission.  The examiner stated that although the Veteran endorsed some symptoms of PTSD during the clinical interview his overall objective assessment results were not consistent with his verbal self-report.  It was further noted psychological testing was not consistent with a diagnosis of PTSD.  The examiner found that there were indications of characterological disturbance prior to his entering the military and that it was less likely that his characterological disorder was caused by or related to service.  

A May 2011 VA examiner found it was less likely that the Veteran's symptoms of depression at that time were related to his military service including based upon his documented experiences in Vietnam.  It was noted that he clearly had an acute brain syndrome secondary to substance abuse when he was in Vietnam, but that he had not had any major psychiatric problems subsequent to that episode other than the one suicide attempt he had under the influence of substances when he first came back from Vietnam.  

A May 2011 private treatment report noted diagnoses of PTSD and depressive disorder under a report section heading for "DSM-IV TR."  A subsequent report noted the Veteran had a stressful VA examination interview.  Correspondence to the Veteran dated in June 2011 noted his current diagnosis was PTSD and depressive disorder.  


VA treatment records dated through March 2016 listed depression as an active medical problem.  No additional opinions as to etiology were provided.  Records show the Veteran failed to report for scheduled VA examinations in conjunction with his acquired psychiatric disorder claim in August 2016 and September 2016.

The Veteran is shown to have been adequately notified of the scheduled examinations.  There is also no indication that he had good cause for failure to report.  The claim for an acquired psychiatric disorder must therefore be decided based upon the evidence of record.  

The Board finds that the available evidence demonstrates that a chronic acquired psychiatric disorder, to include PTSD, anxiety, and depression, was not manifest during active service and that a chronic psychosis is not shown to have been manifest within one year of service.  The Veteran is clearly shown to have had acute episodes involving psychosis associated with drug abuse during active service.  However, the available service treatment and VA medical evidence demonstrate he had no subsequent diagnosis of psychosis.  The preponderance of the evidence also fails to establish that an acquired psychiatric disorder manifest during this appeal is etiologically related to service.  The July 2003, January 2009, and May 2011 VA opinions as to this matter are persuasive and based upon adequate rationale.  The examiners are shown to have reviewed of the evidence then of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

"The Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician."  Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (citing Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Williams v. Brown, 4 Vet. App. 270, 273 (1993) ("Nowhere is it provided in law or regulation that opinions by the examining psychiatrists are inherently more persuasive than that of other competent mental health professionals.").  The Court has held, however, that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez, 22 Vet. App. at 304.  Further, "the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file."  Id.  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996)).

Private medical records include diagnoses of PTSD and depressive disorder.  The examiner is shown to have considered credible statements associated with the Veteran's service.  However, no rationale was provided for the diagnoses nor is the rationale apparent upon review of any associated private treatment reports.  Nor is the examiner shown to have considered the other medical evidence of record which included psychological test results.  The absence of sufficient rationale for the diagnoses reduces the overall probative weight of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The weight of the opinion is further diluted by the persuasive nature of the VA opinions.

The Board notes the Veteran is competent to report observable symptoms, but that no symptoms of a present acquired psychiatric disorder manifesting in service or of a psychosis manifest within a year of discharge have been identified.  There is also no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, is not warranted.  The preponderance of the evidence is against the claim.





ORDER

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


